 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 816 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Mourning the loss of life caused by the earthquakes and tsunamis that occurred on September 29, 2009, in American Samoa, Samoa, and Tonga. 
 
 
Whereas, on September 29, 2009, at 1748 UTC, a powerful earthquake struck below the ocean about 140 miles southwest of Pago Pago, American Samoa, and 125 miles south of Samoa, centered only 11 miles below the seabed;  
Whereas the earthquake registered 8.3 on the Richter scale and is recognized as the world’s largest earthquake of 2009;  
Whereas a second earthquake with a magnitude of 5.6 occurred at 1808 UTC in the vicinity of the first one;  
Whereas the first undersea earthquake created a massive tsunami that crashed into American Samoa, Samoa, and neighboring Tonga, sweeping cars and people out to sea as survivors fled to high ground;  
Whereas the tsunami, with towering waves that reached up to 20 feet in height and penetrated one mile inland, caused death and destruction on a nearly unprecedented scale;  
Whereas the death toll, as of October 7, 2009, is estimated at 32 in American Samoa and 135 in the Independent State of Samoa;  
Whereas many individuals and families affected in this region are now lacking basic survival necessities and there remains the risk of numerous additional deaths due to shortages of clean water, adequate shelter, food, sanitation, and basic healthcare;  
Whereas the human cost of this disaster transcends mere statistics and has resulted in deeply personal tragedies for numerous families and communities in the region and throughout the world;  
Whereas children in the United States Territory of American Samoa running for home unknowingly ran in the direction of the tsunami;  
Whereas the villages of Fagamalo, Poloa, Amanave, Fai’lolo, Nua, Se’etaga, Afao, Asili, Amaluia, Leone, Fagasa, Fagatogo, Pago Pago, Aua, Afono, Vatia, Masefau, Faga’itua, Pagai, Utusia, Alofau, Auto, Alao, and Tula in American Samoa were devastated by the disaster;  
Whereas in response to this disaster and call for assistance, the people of the United States have responded with a generous and heartfelt outpouring of aid;  
Whereas a team of more than 300 responders from the Federal Emergency Management Agency (FEMA), the American Red Cross, the U.S. Army Corps of Engineers, the Department of Health and Human Services (HHS) and other Federal agencies is on the ground in American Samoa coordinating relief and recovery operations;  
Whereas the United States Navy (USN), the United States Coast Guard (USCG), the Hawaii Air National Guard, and the U.S. Army Reserve American Samoa, under the leadership of Admiral Timothy J. Keating, Commander, U.S. Pacific Command (PACOM), and Command Sergeant Major (CSM) Iuniasolua T. Savusa, Senior Enlisted Leader, PACOM, with the support of Major General Robert G.F. Lee, the Adjutant General, State of Hawaii, provided critical transport of the life-saving and life-sustaining supplies and equipment to meet the immediate needs of the survivors, including more than 26,000 meals, 14,000 liters of water, 1,800 blankets, 800 tents, more than 800 cots, and 9 pallets of medical supplies and medical equipment in support of American Samoa’s mass care operations;  
Whereas foreign governments, including Kazakhstan, the People’s Republic of China, the Republic of Korea, Palau, Thailand, Samoa, Fiji, Grenada, Hungary, Uzbekistan, Republic of China (Taiwan), Indonesia, Nauru, Australia, Cambodia, Vietnam, Japan, Pacific Islands Forum members, and the Alliance of Small Island States (AOSIS) sent messages of support and offers of aid to the people of American Samoa;  
Whereas organizations including the Li Ka Shing Foundation, the Hanwha Group, Save the Children, the American Red Cross, Habitat for Humanity, Latter-day Saint Charities, Catholic Charities, the American Jewish Joint Distribution Committee (JDC), National Voluntary Organizations Active in Disaster, StarKist, Bumble Bee, the National Football League (NFL), and many others are providing assistance;  
Whereas the Samoan community in areas such as California, Utah, Washington, and Hawaii have been instrumental in helping their aiga abroad;  
Whereas President Barack H. Obama telephoned the Governor of American Samoa and American Samoa’s Delegate to the United States House of Representatives to personally extend his and the First Lady’s condolences to the families and loved ones of those who lost their lives in the earthquake and tsunami in American Samoa and the region, and to assure the Governor and the Delegate that he would speed the deployment of resources and provide the tools necessary for a full, swift, and aggressive response; 
Whereas Secretary of State Hillary Rodham Clinton also telephoned American Samoa’s Delegate in his capacity as Chairman of the House Foreign Affairs’ Subcommittee on Asia, the Pacific and the Global Environment to convey her sympathy and offer her full support which subsequently included the authorization to airlift emergency supplies to Samoa; 
Whereas Speaker of the House Nancy Pelosi issued a press statement on behalf of the entire Congress promising to quickly address the needs of American Samoa and the Americans who live there; and 
Whereas Senate Majority Leader Harry Reid, House Majority Leader Steny H. Hoyer, Chairman John F. Kerry of the Senate Committee on Foreign Relations, Chairman Howard L. Berman of the House Committee on Foreign Affairs, Chairman Nick J. Rahall, II, of the House Committee on Natural Resources, as well as many other Members of Congress also offered expressions of support in the aftermath of the devastating tsunami: Now, therefore, be it  
 
That the House of Representatives— 
(1)mourns the loss of life caused by the earthquakes and tsunamis that occurred on September 29, 2009, in American Samoa, Samoa, and Tonga;  
(2)offers its deepest sympathy and condolences to the families of the many earthquake and tsunami victims, and to Head of State His Highness Tui Atua Tupua Tamasese and Prime Minister Tuilaepa Lupesoliai Sailele Malielegaoi of Samoa, as well as to His Majesty King George Tupou V and Prime Minister Feleti Vaka’uta Sevele of Tonga;   
(3)pledges its full support to the people of American Samoa and the villages of Fagamalo, Poloa, Amanave, Fai’lolo, Nua, Se’etaga, Afao, Asili, Amaluia, Leone, Fagasa, Fagatogo, Pago Pago, Aua, Afono, Vatia, Masefau, Faga’itua, Pagai, Utusia, Alofau, Auto, Alao, and Tula as they begin the long and difficult process of rebuilding their homes and lives;  
(4)recognizes the humanitarian response that is currently underway and commends the efforts of all persons and relief organizations who continue to alleviate the suffering by providing financial and material support;  
(5)urges continued attention by donors and relief agencies to the needs of vulnerable populations in the stricken areas, particularly the children and elderly who have been devastatingly affected by this disaster;  
(6)expresses gratitude and appreciation to the foreign governments from around the world that are lending their support to the United States Territory of American Samoa;  
(7)commends the over 100,000 Samoans residing in the United States from American Samoa and Samoa for coming to the aid of their aiga in the affected islands; and  
(8)pays tribute to the people of American Samoa and Samoa for their strength of spirit and their deep and abiding faith in God which brings hope to all of us.  
 
Lorraine C. Miller,Clerk.
